Citation Nr: 0931401	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had three periods of active service: from 
September 1985 to March 1986, from October 1986 to December 
1986, and from April 1987 to August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO). 


FINDING OF FACT

The record contains medical evidence both that the Veteran 
suffers from PTSD and that the diagnosis of this disorder was 
based on his credible in-service stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1113, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in conformance with the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
section 309.81; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2008). 
See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran filed the claim at issue here in July 2005.  The 
Veteran stated that his claimed PTSD was directly related to 
his service in Operation Desert Storm.  He alleges that as a 
combat engineer with the 20th Engineer Battalion of the 20th 
Engineer Brigade, his unit was tasked with destroying 
unexploded ordinance and clearing the battlefield of mines 
and explosives.  The Veteran stated that his unit was tasked 
with supporting the French led assault on Southern Iraq, and 
as such, he came into contact with many dead and wounded 
Iraqis.  

The Board notes that the Veteran has been diagnosed with 
PTSD.  The Veteran began receiving treatment from Dr. Grady 
Carter in February 2004 for major depression and panic 
attacks.  After the Veteran told Dr. Carter of the traumatic 
scenes he witnessed during the 1991 invasion of Iraq, Dr. 
Carter diagnosed the Veteran as suffering from PTSD.  This 
diagnosis was confirmed by the VA in a 2006 outpatient 
appointment.  Further, the Veteran's diagnosis of PTSD was 
based on his claimed in-service stressors.  

The U.S. Army and Joint Services Records Research Center 
(though at the time of its response, known as the U.S. Armed 
Service Center for Unit Records Research) confirms the 
Veteran's unit supported the successful attack into Iraq in 
February 1991.  That this resulted in the death of enemy 
soldiers and the destruction of their equipment which the 
Veteran would then have observed as his unit moved up is 
obvious. 

Since the record contains medical evidence both that the 
Veteran suffers from PTSD and that this disorder is linked to 
his credible in-service stressors, the criteria for service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 
1113; 38 C.F.R. §§ 3.303, 3.304(f).

Finally, as the Veteran's claim for service connection for 
PTSD is granted in full, any potential failure of VA in 
fulfilling its duties to notify and to assist is harmless 
error.  There is thus no need to discuss these duties in 
detail.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


